Title: Circular to the Governors of the States, 8 June 1789
From: Washington, George
To: Governors of the States

 

Sir,
New York, June 8th 1789.

As Congress have not yet established any Department through which communications can be officially made from the General Government to the Executives of the several States, I do, agreeably to the foregoing Resolution, transmit to your Excellency the enclosed Act, and have the Honor to be, with due respect, Your Excellency’s Most Obedient, and Most Humble Servant

Go: Washington

